This case may be disposed of briefly. Rose Silverberg now appeals from the refusal of the trial court to require her husband to pay her a fee for the services of her counsel in connection with their cross-appeals, on their respective bills for divorce, heard and decided in this Court. Silverberg v.Silverberg, 148 Md. 682. The trial judge denied the application for the fee, and dismissed the wife's petition, saying, "On the opinion of the Court of Appeals, I will dismiss the petition in this case."
In the decision on the cross-appeals, this Court, in the opinion, adverted to the unnecessary burden of expense imposed upon the husband in the taking of testimony and in the preparation of the record on appeal, and reduced the amount to be paid to the wife for her counsel fee from $2,000, which had been allowed below, to $1,000. That allowance did not cover a payment for services on appeal, and it was not the intention of the court to deny the right to any additional compensation, to cover those services. On the contrary, it is the opinion of the court that some additional compensation may still be properly allowed. While the Court considers that it is required to give some protection to a *Page 154 
husband from groundless or excessive expense in litigation by a wife, at the same time, of course, it must secure to a wife an opportunity to have her case fully presented and adjudicated. And while in this case the expense put upon the husband was excessive, we have concluded, after weighing all conflicting considerations, that there should be an additional allowance for counsel fee of $250.
Order reversed, and cause remanded for an order to be passedin accordance with this opinion, with costs to the appellant.